Teuly, J.,
delivered the opinion of the court.
The second instruction given for appellee is erroneous. It *167tells tbe jury that if they believe “that the engineer, or other employees, saw Tanning's signal, and their failure to stop the train was either willful or capricious on their part,” then they were authorized to impose punitive damages. There was no proof to sustain the proposition that any “other employees” Saw the signal, and the testimony leaves it uncertain as to whether or not the engineer saw it. Another defect in the instruction is that it should have stated that if the engineer “saw and understood the signal to stop,” as was stated in R. R. Co. v. White, 82 Miss., 120; s.c., 33 South., 970.
The third instruction for the appellee is too broad in its terms. It states to the jury that, should they believe “that the acts of defendant’s servants were characterized by willfulness or capriciousness,” they might assess punitive damages. The jury by this instruction were given no definite idea as to what “acts” were referred to, what “servants” were meant, or to what special matter their intention was intended to be directed.
There is no contention or suggestion that any signal was given on the occasion mentioned, other than the one testified to as having been made by the witness, Fields. Therefore the first instruction for appellee was erroneous, and calculated to confuse, in submitting to the jury the question of whether Tanning “signalled said train.” Under the facts of this case we might not reverse for this alone, but, as a new trial must be awarded for reasons hereinbefore indicated, this error should also be avoided on another trial.
The true rule as to the measure of damages in cases where passenger trains, being properly signaled by prospective passengers, fail to stop at flag stations, is this: If the engineer and fireman in charge of the locomotive, through no fault of their own, and while in the exercise of due care on their part, fail to see or obey the signal on account of the manner in which it is given or by reason of prevailing atmospheric conditions, as fog or darkness, the railroad company is, for failure to stop the train, not liable; but if such employees fail to see the signal through *168negligence on their part, or when by exercise of ordinary care they could have seen it, the party damaged is entitled to recover compensatory damages; and if the signal is seen and under; stood by said employees, and their action in not stopping the train is malicious, wanton, or capricious, then the question of» the infliction of punitive damages may properly be submitted to the jury. This is the principle deducible from the opinion in the Wilson Case, 63 Miss., 352, and the White Case, supra, and this rule should serve for the guidance of the court in granting instructions upon another trial of this cause.

Reversed and remanded.